 

Exhibit 10.2

 

Certain information has been excluded from the exhibit because it is not
material and would likely cause competitive harm to the company if publicly
disclosed. [***] indicates the redacted confidential portions of this exhibit.

 

SECOND LOAN MODIFICATION AGREEMENT

 

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of June 30, 2020, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 (“Bank”) and (b) (i) MISONIX, INC., a
Delaware corporation (“Parent”), (ii) MISONIX OPCO, INC., a New York corporation
(“Misonix”), and (iii) SOLSYS MEDICAL, LLC, a Delaware limited liability company
(“Solsys”) (Parent, Misonix and Solsys are hereinafter jointly and severally,
individually and collectively, “Borrower”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of December 26, 2019,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of December 26, 2019, as amended by a certain First Loan Modification
Agreement dated as of January 6, 2020 (as has been and as may be further
amended, modified, restated, replaced or supplemented from time to time the
“Loan Agreement”). Capitalized terms used but not otherwise defined herein shall
have the same meaning as in the Loan Agreement.

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by, among
other property, (a) the Collateral as defined in the Loan Agreement, (b) the
Intellectual Property Collateral as defined in a certain Intellectual Property
Security Agreement dated as of December 26, 2019 between Parent and Bank (as
amended, the “Parent Intellectual Property Security Agreement”), (c) the
Intellectual Property Collateral as defined in a certain Intellectual Property
Security Agreement dated as of December 26, 2019 between Misonix and Bank (as
amended, the “Misonix Intellectual Property Security Agreement”) and (d) the
Intellectual Property Collateral as defined in a certain Intellectual Property
Security Agreement dated as of December 26, 2019 between Solsys and Bank (as
amended, the “Solsys Intellectual Property Security Agreement”) (together with
any other collateral security granted to Bank, the “Security Documents”).
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.9 thereof:

 

“           (b) Minimum Aggregate Revenue. Have at all times, to be tested as of
the last Business Day of each fiscal quarter, Aggregate Revenue for the
following periods of at least:

 

Period   Aggregate Revenue Trailing 9-month period ending March 31, 2020   [***]
Trailing 12-month period ending June 30, 2020   [***] Trailing 12-month period
ending September 30, 2020   [***] Trailing 12-month period ending December 31,
2020   [***] Trailing 12-month period ending March 31, 2021   [***] Trailing
12-month period ending June 30, 2021   [***] Trailing 12-month period ending
September 30, 2021 and each 12-month period ending on the last day of each
fiscal quarter thereafter   [***]

 

 

 

 

For purposes of clarification, if Aggregate Revenue is calculated for a period
that includes any period prior the consummation of the transactions contemplated
in the Merger Agreement, Aggregate Revenue will include, without duplication,
the combined aggregate of Covenant Net Sales, Covenant Royalties and any other
income or revenue recognized by Parent and/or its Subsidiaries, on one hand, and
by Solsys and/or its Subsidiaries, on the other hand, for such period.

 

(c) Minimum EBITDA. Have at all times when the aggregate Market Capitalization
of Parent is less than [***], to be tested as of the last day of each fiscal
quarter, EBITDA, as tested on a consolidated basis with respect to Parent and
its Subsidiaries for the following periods of at least the following:

 

Period   Minimum EBITDA Trailing 6-month period ending December 31, 2019   [***]
Trailing 9-month period ending March 31, 2020   [***] Trailing 12-month period
ending June 30, 2020   [***] Trailing 12-month period ending September 30, 2020
  [***] Trailing 12-month period ending December 31, 2020   [***] Trailing
12-month period ending March 31, 2021   [***] Trailing 12-month period ending
June 30, 2021 and each 12-month period ending on the last day of each calendar
quarter thereafter   [***]

 

 2 

 

 

Notwithstanding the foregoing, any failure of Borrower to satisfy the
requirements set forth in this Section 6.9(c) shall not otherwise constitute an
Event of Default so long as Borrower maintains Consolidated Unencumbered Liquid
Assets of at least the greater of (i) [***] or (ii) an amount equal to four
hundred percent (400.0%) of the Covenant Operational Burn for the prior Fiscal
Quarter at all times until the Borrower is otherwise in compliance with this
Section 6.9(c).”

 

and inserting in lieu thereof the following:

 

“            (b) Minimum Aggregate Revenue. Have at all times, to be tested as
of the last Business Day of each fiscal quarter, Aggregate Revenue for the
following periods of at least:

 

Period   Aggregate Revenue Trailing 9-month period ending March 31, 2020   [***]
Trailing 12-month period ending June 30, 2020   [***] Trailing 12-month period
ending September 30, 2020   [***] Trailing 12-month period ending December 31,
2020   [***] Trailing 12-month period ending March 31, 2021   [***] Trailing
12-month period ending June 30, 2021   [***] Trailing 12-month period ending
September 30, 2021   [***] Trailing 12-month period ending December 31, 2021 and
each 12-month period ending on the last day of each fiscal quarter thereafter  
[***]

 

For purposes of clarification, if Aggregate Revenue is calculated for a period
that includes any period prior the consummation of the transactions contemplated
in the Merger Agreement, Aggregate Revenue will include, without duplication,
the combined aggregate of Covenant Net Sales, Covenant Royalties and any other
income or revenue recognized by Parent and/or its Subsidiaries, on one hand, and
by Solsys and/or its Subsidiaries, on the other hand, for such period.

 

 3 

 

 



(c) Minimum EBITDA. Have at all times when the aggregate Market Capitalization
of Parent is less than [***], to be tested as of the last day of each fiscal
quarter, EBITDA, as tested on a consolidated basis with respect to Parent and
its Subsidiaries for the following periods of at least the following:

 

Period   Minimum EBITDA Trailing 6-month period ending December 31, 2019   [***]
Trailing 9-month period ending March 31, 2020   [***] Trailing 12-month period
ending June 30, 2020   [***] Trailing 12-month period ending September 30, 2020
  [***] Trailing 12-month period ending December 31, 2020   [***] Trailing
12-month period ending March 31, 2021   [***] Trailing 12-month period ending
June 30, 2021 and each 12-month period ending on the last day of each calendar
quarter thereafter   [***]

 

Notwithstanding the foregoing, any failure of Borrower to satisfy the
requirements set forth in this Section 6.9(c) shall not otherwise constitute an
Event of Default so long as Borrower maintains Consolidated Unencumbered Liquid
Assets of at least the greater of (i) [***] or (ii) an amount equal to four
hundred percent (400.0%) of the Covenant Operational Burn for the prior Fiscal
Quarter at all times until the Borrower is otherwise in compliance with this
Section 6.9(c).”

 

  2 The Loan Agreement shall be amended by deleting the following definition,
appearing in Section 13.1 thereof:

 

“ “Market Capitalization” means, with respect to Parent, the volume weighted
average closing price per share of Parent’s publicly traded common stock as of
the end of the five trading days immediately prior to such date of determination
(as quoted by Bloomberg L.P. or, if such quote is not available, such other
customary inter-dealer quotation system reasonably acceptable to Bank)
multiplied by (b) the number of outstanding shares of Parent’s publicly traded
common stock publicly disclosed in its most recent SEC filing as outstanding as
of such date of determination.”

 

 4 

 

 

and inserting in lieu thereof the following:

 

“ “Market Capitalization” means, with respect to Parent, the volume weighted
average closing price per share of Parent’s publicly traded common stock as of
the end of the ten (10) trading days immediately prior to such date of
determination (as quoted by Bloomberg L.P. or, if such quote is not available,
such other customary inter-dealer quotation system reasonably acceptable to
Bank) multiplied by (b) the number of outstanding shares of Parent’s publicly
traded common stock publicly disclosed in its most recent SEC filing as
outstanding as of such date of determination.”

 

  3 The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.

 

4. FEES AND EXPENSES. Borrower shall pay to Bank a modification fee equal to
Thirteen Thousand Five Hundred Dollars ($13,500.00), which fee shall be fully
earned, due and payable as of the date hereof. Borrower shall also reimburse
Bank for all legal fees and expenses incurred in connection with this amendment
to the Existing Loan Documents.

 

5. RATIFICATION OF PERFECTION CERTIFICATES.

 

  A. Parent hereby ratifies, confirms and reaffirms, all and singular, the terms
and disclosures contained in a certain Perfection Certificate of Parent dated as
of December 26, 2019, and acknowledges, confirms and agrees the disclosures and
information Parent provided to Bank in such Perfection Certificate have not
changed, as of the date hereof.         B. Misonix hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate of Misonix dated as of December 26, 2019, and
acknowledges, confirms and agrees the disclosures and information Misonix
provided to Bank in such Perfection Certificate have not changed, as of the date
hereof.         C. Solsys hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate of Solsys dated as of December 26, 2019, and acknowledges, confirms
and agrees the disclosures and information Solsys provided to Bank in such
Perfection Certificate have not changed, as of the date hereof.

 

6. RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENTS.

 

  A. Parent hereby ratifies, confirms and reaffirms, all and singular, the terms
and conditions of the Parent Intellectual Property Security Agreement, and
acknowledges, confirms and agrees that the Parent Intellectual Property Security
Agreement contains an accurate and complete listing of all Intellectual Property
Collateral as defined in said Parent Intellectual Property Security Agreement,
and shall remain in full force and effect.         B. Misonix hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of the
Misonix Intellectual Property Security Agreement, and acknowledges, confirms and
agrees that the Misonix Intellectual Property Security Agreement contains an
accurate and complete listing of all Intellectual Property Collateral as defined
in said Misonix Intellectual Property Security Agreement, and shall remain in
full force and effect.         C. Solsys hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of the Solsys Intellectual
Property Security Agreement, and acknowledges, confirms and agrees that the
Solsys Intellectual Property Security Agreement contains an accurate and
complete listing of all Intellectual Property Collateral as defined in said
Solsys Intellectual Property Security Agreement, and shall remain in full force
and effect.

 

 5 

 

 

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

 

9. Intentionally omitted.

 

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

 

11. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 



 6 

 

 



This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:         MISONIX, INC.         By /s/ Joseph P. Dwyer   Name: Joseph P.
Dwyer   Title: Chief Financial Officer         MISONIX OPCO, INC.         By /s/
Joseph P. Dwyer   Name: Joseph P. Dwyer   Title: Chief Financial Officer        
SOLSYS MEDICAL, LLC         By: Misonix, Inc.   Its: Sole member         By /s/
Joseph P. Dwyer   Name: Joseph P. Dwyer   Title: Chief Financial Officer        
BANK:         SILICON VALLEY BANK         By /s/ Sam Subilia   Name: Sam Subilia
  Title: Director  

 



   



 